DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 10-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendment filed on 7/14/22 is that suggested by the Office with the Non-Final Office Action mailed 6/22/22. By reciting that the liquid mixture container is connected to precursor and solvent sources, both the USC 112 rejections are obviated by stating a structure as well as at least two materials necessary for mixing to occur. The temperature of the heated liquid is now positively recited and as is the use of the material in a battery electrode to obviate the art rejections of the Office Action and to bolster the arguments filed with the amendment. Reh and Miyahara fail to disclose the use of the material in a battery or the temperatures claimed. No further art is found to be more relevant or teach all the limitations. The application is subsequently allowable.
It should be noted that the attachment (Office Action Appendix) provided with the Examiner Interview Summary Record mailed 7/18/22 was in error and should be disregarded. The agenda provided for the interview conducted on 7/14/22 is attached herewith for the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMRAN AKRAM/Primary Examiner, Art Unit 1725